              Case 2:21-cv-00009-RSL Document 15 Filed 06/15/21 Page 1 of 1




 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
      NASREEN BHATTI,                                           Case No. C21-009RSL
10
                            Plaintiff,                          ORDER ON NOTICE OF
11
                       v.                                       DISMISSAL
12
      FRED HUTCHINSON CANCER
13    RESEARCH CENTER,
14
                            Defendant.
15
16         This matter comes before the Court on plaintiff’s “Notice of Change of Address and
17 Notice of Dismissal Under Fed. R. Civ. Pro 41 (a)(1)(A)(i).” Dkt. # 14. Pursuant to Fed. R. Civ.
18 P. 41(a)(1)(A), a plaintiff may dismiss “an action without a court order by filing: (i) a notice of
19 dismissal before the opposing party serves either an answer or a motion for summary judgment;
20 or (ii) a stipulation of dismissal signed by all parties who have appeared.” Defendant has
21 answered, Dkt. # 7, and the notice of dismissal was not signed by all parties. Dkt. # 14. The
22 action therefore remains pending.
23
           DATED this 15th day of June, 2021.
24
25
26                                                    A
                                                      Robert S. Lasnik
27
                                                      United States District Judge
28

     ORDER ON NOTICE OF DISMISSAL - 1
